Citation Nr: 1329810	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  10-32 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for residuals of an injury of the right hand.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1970 to January 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of January 2008 and September 2008 rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the evaluation of the Veteran's right hand disability to 30 percent, effective the date of the Veteran's claim in January 2007.  

At the time that the Veteran first appealed the matter of an increased rating for his right hand disability, he was represented by AMVETS.  In correspondence received in September 2012, he indicated that he wished to change his representation.  In February 2013, the Board attempted to clarify his representation.  The Veteran was notified that if he did not respond to the clarification, it would be assumed that he would represent himself.  As the Veteran has not responded to this inquiry, it is assumed that he wished to represent himself.  

In his substantive appeal, the Veteran has raised the issue of service connection for a gastrointestinal disorder as secondary to the medications he has taken over the years for his right hand disability.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right hand disability is more disabling than currently evaluated.  It is asserted that his disability adversely affects him in his job as a school janitor.  He believes that this hand, which is his dominant upper extremity, should be evaluated as 60 percent disabling.  

Service connection has been established for disability of the hand, specifically muscle group VIII.  It is noted that this muscle group functions to affect extension of wrist, fingers, and thumb; as well as abduction of thumb.  38 C.F.R. § 4.73, Diagnostic Code 5308.  The Board notes that the Veteran has had several evaluations of the individual fingers of the right hand, but no examination of the wrist.  Private treatment records dated in April 2008 show that the Veteran was fitted for a forearm based thumb splint that he was to wear as much as possible in order to protect his right hand.  The Board believes that this splint would affect movement of the right wrist and hand and that the use of the Veteran's right upper extremity would be significantly affected by the use of the brace.  As such, an examination needs to be conducted to ascertain disability of the right wrist as well as overall functional impairment of the right hand, specifically whether the Veteran has, by definition, lost the use of that upper extremity.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his right upper extremity disability, including disability of the right wrist.  

a) The examiner should conduct full range of motion studies of the right wrist and be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any limitation of motion of the wrist is related to the service-connected right hand disorder.  

b) The examiner should then be requested to render an opinion regarding the amount of effective function that remains in the right upper extremity with respect to acts of grasping and manipulation and comment on whether the Veteran would be would be equally well served by an amputation stump at the site of election below elbow.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


